Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered October 15, 2003, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of his right to appeal was knowingly, intelligently, and voluntarily made (see People v DeSimone, 80 NY2d 273 [1992]; People v Torres, 236 AD2d 642 [1997]; cf. People v Rozo, 196 AD2d 514 [1993]).
Furthermore, there was substantial compliance with the statutory requirements of CPL 400.21 relating to predicate felony statements (see People v Hickman, 276 AD2d 563 [2000]). Accordingly, the sentence imposed was legal.
In light of the defendant’s waiver of his right to appeal, we reach no other issue. Prudenti, P.J., H. Miller, Spolzino and Lifson, JJ., concur.